PER CURIAM.
The Department of Children and Family Services appeals the trial court’s denial of its motion to change venue to Leon County in accordance with the home venue privilege. See Fla. Dep’t of Children and Families v. Sun-Sentinel, Inc., 865 So.2d 1278 (Fla.2004). Because we conclude that the trial court properly applied the “Sword Wielder” exception to this privilege, we *1236affirm the determination that venue is properly laid in Osceola County. See Fla. Pub. Serv. Comm’n v. Triple A Enters., Inc., 387 So.2d 940 (Fla.1980); Nyberg v. Snover, 604 So.2d 894 (Fla. 1st DCA 1992).
AFFIRMED.
THOMPSON, MONACO and EVANDER, JJ., concur.